Case 1:18-cv-00924-CFC-SRF Document 517 Filed 02/27/20 Page 1 of 1 PageID #: 34368



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  GENENTECH, INC.,


                         Plaintiffs,
                                                   C.A. No. 18-924-CFC-SRF
          v.

  AMGEN INC.,

                         Defendant.


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

  pro hac vice of Adam R. Lawton of Munger, Tolles & Olson LLP to represent Defendant Amgen

  Inc. in this matter.

  Dated: February 27, 2020                         SMITH, KATZENSTEIN & JENKINS, LLP

                                                   /s/ Neal C. Belgam
                                                   Neal C. Belgam (No. 2721)
                                                   Eve H. Ormerod (No. 5369)
                                                   Jennifer M. Rutter (No. 6200)
                                                   1000 West Street, Suite 1501
                                                   Wilmington, DE 19801
                                                   (302) 652-8400
                                                   nbelgam@skjlaw.com
                                                   eormerod@skjlaw.com
                                                   jrutter@skjlaw.com

                                                   Attorneys for Defendant Amgen Inc.


                                       ORDER GRANTING MOTION

          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.


  Date: _____________________                  _______________________________
                                               United States District Court Judge
